DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment and Response to Amendment and Arguments
Applicant's amendment and argument filed January 26, 2021, in response to the non-final rejection, are acknowledged and have been fully considered. Applicant has responded by cancelling the rejected claims, and has presented arguments to the same. Any previous rejection or objection not mentioned herein is withdrawn.
Claims 48, 49, 51-55, 57-63, and 65-68 are pending and have been examined on the merits and found allowable. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed composition (and processes of administering the same) are drawn to an oral dosage form for reducing blood glucose levels comprising the mixture of extracts in the dosage form and containing a mixture of mulberry, green coffee bean, and white kidney bean extracts as the active component materials therefor, which composition is not taught or reasonably suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 48, 49, 51-55, 57-63, and 65-68 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J KOSAR/Primary Examiner, Art Unit 1655